DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2014/0339029 to Ido et al. in view of JP-H0320177 (JP’177).
Re: claim 1.  Ido et al. show in figure 3 a resistance apparatus comprising: a shaft member 13 made of a material and including: a first shaft portion or portion of element 13 to the right of portion 12, a second shaft portion or portion of element 13 to the left of portion 12, and a third shaft portion 12 disposed between the first shaft portion and the second shaft portion as shown, a diameter of the third shaft portion being larger than that of each of the first shaft portion and the second shaft portion;
[AltContent: textbox (2nd  disc portion (cl. 5))][AltContent: arrow][AltContent: textbox (1st disc portion (cl. 5))][AltContent: textbox (1st inner circumferential surface)]
[AltContent: arrow][AltContent: textbox (2nd disc portion (cl. 6))][AltContent: textbox (1st disc portion (cl. 6))][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd  inner circumferential surface)][AltContent: arrow][AltContent: textbox (2nd inner circumferential surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second coil)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    318
    552
    media_image1.png
    Greyscale


Fig. 3 of Ido et al.

a housing member 11 made of a material and configured to hold the shaft member 13 as shown, a first coil 22 or 23 disposed between an outer circumferential surface of the first shaft portion and an inner circumferential surface of the housing member, a second coil or one of the labeled second coils disposed between an outer circumferential surface of the second shaft portion and the inner circumferential surface of the housing member, a magnetic viscose fluid described in paragraph [0047] and [0052] and shown in section 21 disposed between an outer circumferential surface of the third shaft portion and the inner circumferential surface of the housing member, wherein first magnetic flux generated in a first magnetic circuit by the first coil and second magnetic flux generated in a second magnetic circuit by the second coil pass through the magnetic viscose fluid as understood by paragraph [0052], but is silent with regards to the shaft member being a rotational shaft member and the shaft and housing members being made of a magnetic material.  
	Figure 4 of Ido et al. teach the use of a shaft member that is rotational shaft member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shaft member of Ido et al. figure 3 to have been a rotational shaft member, in view of the teachings of Ido et al. figure 4, in order to provide a rotational motion to be damped that involves occupying less space compared to a linear translation motion depending on the environment of the damping application.
	JP’177 teaches in the claim section of the English translation the use of a shaft and cylinder arrangement comprising a magnetic fluid including the shaft member and cylinder or housing being made from a magnetic material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shaft member and the housing of Ido et al., as modified, to have been made of a magnetic material, in view of the teachings of JP’177, in order to provide a means of promoting the strength of the magnetic field to provide improved motion damping capabilities. 
	Re: claims 3 and 7.  Ido et al., as modified, in an alternate interpretation teach in figure 3 of Ido et al. the limitation wherein the housing member includes a first inner circumferential surface, as labeled, opposite to the outer circumferential surface of the shaft portion; a second inner circumferential surface, as labeled, opposite to the outer circumferential surface of the second shaft portion; and a third inner circumferential surface, as labeled, opposite to the outer circumferential surface of the third shaft portion, and wherein a diameter of each of the first inner circumferential surface and the second inner circumferential surface is larger than that of the third inner circumferential surface as shown.
	Re: claim 5. Ido et al., as modified, teach in figure 3 wherein: the housing member 11 includes: a first disc portion, as labeled, rotatably engaged with the rotational shaft member 13,  a second disc portion, as labeled, rotatably engaged with the rotational shaft member 13, and a cylindrical portion or middle portion of element 11 disposed between the first disc portion and the second disc portion, and the cylindrical portion is configured separately from at least one of the first disc portion or the second disc portion as shown.

	Re: claim 6.  Ido et al., as modified, teach in figure 3 wherein: the housing member 11 includes: a first disc portion, as labeled, rotatably engaged with the rotational shaft member 13,  a second disc portion, as labeled, rotatably engaged with the rotational shaft member 13, and a cylindrical portion or middle portion of element 11 disposed between the first disc portion and the second disc portion, and the cylindrical portion is integral with the first disc portion and the second disc portion as shown.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2014/0339029 to Ido et al. in view of JP-H0320177 (JP’177) as applied above, and further in view of US Patent Application 2008/0150458 to Rynnanen et al.
Rynnanen et al. teach in figure 4b the use of two coils in an adjustable magnetic
brake generating magnetic fluxes 406 in opposite directions.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the magnetic fluxes of the first and second
coils of Ido et al., as modified, to have been generated in opposite directions, in
view of the teachings of Rynnanen et al., in order to provide increased magnetic field
generation at the gap between the two coils in order to achieve increased movement resistance.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2014/0339029 to Ido et al. in view of JP-H0320177 (JP’177) and US Patent Application 2013/0242390 to Nomura et al.
Re: claim 8 and 9.  Ido et al. show in figure 3 a resistance apparatus comprising: a shaft member 13 made of a material and including: a first shaft portion or portion of element 13 to the right of portion 12, a second shaft portion or portion of element 13 to the left of portion 12, and a third shaft portion 12 disposed between the first shaft portion and the second shaft portion as shown, a diameter of the third shaft portion being larger than that of each of the first shaft portion and the second shaft portion;
a housing member 11 made of a material and configured to hold the shaft member 13 as shown, a first coil 22 or 23 disposed between an outer circumferential surface of the first shaft portion and an inner circumferential surface of the housing member, a second coil or one of the labeled second coils disposed between an outer circumferential surface of the second shaft portion and the inner circumferential surface of the housing member, a magnetic viscose fluid described in paragraph [0047] and [0052] and shown in section 21 disposed between an outer circumferential surface of the third shaft portion and the inner circumferential surface of the housing member, wherein first magnetic flux generated in a first magnetic circuit by the first coil and second magnetic flux generated in a second magnetic circuit by the second coil pass through the magnetic viscose fluid as understood by paragraph [0052], but is silent with regards to the shaft member being a rotational shaft member, the shaft and housing members being made of a magnetic material, and the apparatus comprising an operating member connected to the rotational resistance apparatus.  
	Figure 4 of Ido et al. teach the use of a shaft member that is rotational shaft member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shaft member of Ido et al. figure 3 to have been a rotational shaft member, in view of the teachings of Ido et al. figure 4, in order to provide a rotational motion to be damped that involves occupying less space compared to a linear translation motion depending on the environment of the damping application.
	JP’177 teaches in the claim section of the English translation the use of a shaft and cylinder arrangement comprising a magnetic fluid including the shaft member and cylinder or housing being made from a magnetic material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shaft member and the housing of Ido et al., as modified, to have been made of a magnetic material, in view of the teachings of JP’177, in order to provide a means of promoting the strength of the magnetic field to provide improved motion damping capabilities. 
	Nomura et al. teach in the abstract the use of an optical member movable by an operating member connected to a rotational resistance apparatus.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rotational resistance apparatus of Ido et al., as modified, to have been connected to an operating member capable of moving an optical element, in view of the teachings of Nomura et al., in order to provide a means of effectively controlling the movement of a rotatable optical element to help ensure proper orientation.
	Re: claim 10. Nomura et al. teach in paragraph [0054] the use of an image
sensor.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the apparatus of Ido et al., as modified,
to have included an image sensor, in view of the teachings of Nomura et al., in order to
provide a means of picking up the image to be adjusted, filtered, etc.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection do not rely on the previously applied combination of references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
June 15, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657